Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT for the

     
  
     

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPR ep
Southern Division SEP 09 2020
Kevin Eugene Wells | Case No: ARTHUR JOHNSTON
Plaintiff | =

 

| Reason:  Complaintin Civil Action /’ 970 vos | HS0-3¢G

Vs. | Pursuant to:
| ADA Title Ill Standards
| ADA §§ 35.151&36.304(c)(1)(d)(1) & 501, 502,503
Wells Fargo Bank, N.A. | 18 U.S.C. §§1961-1968 CRIMINAL RICO:
dba: Corporation Services Company | 18U.S. Code §249(a)(2)(A) HATE CRIME acts
7716 Old Canton Rd., Suite C , |
Madison, MS 39110 |

 

18 U.S. Code § 249(2)(A)(ii). Hate crime acts (2)Offenses involving actual or perceived religion, national origin, gender, sexual
orientation, gender identity, or disability—(A)In general —Whoever, whether or not acting under color of law, in any circumstance
described in subparagraph (B) or paragraph (3), willfully causes bodily injury to any person or, through the use of fire, a firearm, a
dangerous weapon, or an explosive or incendiary device, attempts to cause bodily injury to any person, because of the actual or

perceived religion, national origin, gender, sexual orientation, gender identity, or disability of any person—(ii)shall be
imprisoned for any term of years or for life, fined in accordance with this title , or both, if-(l)death results
from the offense_[is Chance(s) of 1 in 5]
Comes now; Kevin Eugene Wells, pursuant to 18 USC 1961-1968; ADA 36.501, 502, 503, and
respectfully requests, in regards to Wells Fargo Bank, N.A., continued violations of 18 U.S. Code § 249(a)
(2)(A) by and through the violation(s) of ADA sec.36.304(c)(1)(d)(1), 402(2.c)403(a.b.e.),36.501,502,503
by ignoring the US District Court(s) and D.O.J demands to improve their properties according to
agreement with DOJ under ADA in 2011 agreement(s) & Evidence in this notice of filing of The RICO
ACT is about the 2nd & most recent conviction under the ADA in the case of Wells vs. Wells Fargo Bank,
N.A. which is 1:18 cv 304HSO-JCG. This conviction will meet the Legal Threshold for filing of the RICO
ACT in accordance with the RICO rules & DOJ / Organized Crime and Gang Section (OCGS) There must

be 2 convictions within a ten year period of time in order for a RICO ACT COMPLAINT to be filed!
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 2 of 22

be 2 convictions within a ten year period of time in order to file a RICO ACT COMPLAINT to be filed.

https://www.justice.gov/archives/jm/criminal-resource-manual-109-rico-charges &
https://financialservices.house.gov/uploadedfiles/wells fargo staff report final mm.pdf

This action was previously filed as 1:19cv 00631 LG-RHW and was dismissed without prejudice for failure
to show cause as ordered due to late delivery of USPS mail after moving to my new address from 1168
Judge Sekul Ave., Apt 30, Biloxi, MS to 242 McDonnell Ave, Apt. C57, Biloxi, MS 39531 in Mid Janruary

or early February 2020.

 

Evidentiary Standards and Burden of Proof in this matter is: A Conviction in 2011 recorded as:

https://www.justice.gov/opa/pr/justice-department-reaches-americans-disabilities-act-settlement-wells-
fargo & also in this matter that was before the US District Court / Southern District of Mississippi /
Southern Division & was an ADA conviction in :US District Court Civil Action: 1:18cv304 HSO JCG Wells
Fargo Bank, N.A. and came to an agreement and conviction in the Claim and settled with plaintiff. That
settlement was (somewhat) without dispute and classified with prejudice as a Violation of the ADA in
December, 2019 in US District Court / Southern District of Mississippi / Southern Division : 1:18cv304
HSO JCG Wells vs Wells Fargo Bank, N.A.

 

In almost every legal proceeding, the parties are required to adhere to important rules known as

evidentiary standards and burden(s) of proof(s).
The Burden of Proof

The burden of proof determines which party is responsible for putting forth evidence and the level of
evidence they must provide in order to prevail on their claim. The burden of proof has two components.
First, the plaintiff must satisfy the burden of production, which has also been referred to as the burden of
going forward. As the terms suggest, this burden requires the plaintiff to put forth evidence in the form of
witness testimony, documents, or objects. After the plaintiff presents his or her case-in-chief, the burden
of production shifts to the defendant, who then has the opportunity to provide evidence either rebutting the

plaintiff's evidence or supporting the defendant's own arguments.
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 3 of 22

The Evidentiary Standards in this Civil Case: are an agreement between Wells Fargo Bank NA (2011)
shown plainly by: Hitps://Www.Ada.Gov/Wells fargo/Wells fargo settle. Htm UNDER THE AMERICANS
WITH DISABILITIES ACT DJ # 202-11-239 and a conviction under the ADA Suit at Law and the suit in
US Disirict Court / Southern District of Mississippi / Southern Division in Civil Action: 1:18cv304 HSO JCG
where Wells Fargo Bank NA came to an agreement and settled with plaintiff(s) ;".“in other words.” both
complaints refer to multiple and/or continueous violations many of which continue until this very day,
without any remorse by defendant(s). These were filed as a Violation(s) of the ADA. Those Judges are
more than very familiar with this matter.

And as you can see next, and this should be without dispute, "2 convictions in less than 10 years" is a
"Pattern of Criminal Activity. One crime is not enough. You have to show a pattern of at least two crimes.
A pattern requires the crimes be related in some way—same victim, same methods, same participants—or
continuous, meaning it was conducted over at least a year". https://www.justia.com/criminal/docs/rico/,
which is the threshold burden of this plaintiff for this action through the RICO ACT & Hate Crime acts .

#(3) below the 'pattern' must consist of at least two acts of racketeering committed within 10 years of each
other with at least one act occurring after the effective date of the statute; which is July 26, 1990 and

 

again in 2010: hitps://www.justia.com/criminal/docs/rico/ The Americans with Disabilities Act (ADA) was
signed into law on July 26, 1990 George H.W. and again in 2010 by George W. Bush 43rd U.S. President
referenced in: .https://www.ada.gov/2010ADAstandards index.htm, It (The ADA) has been largely
ignored by Wells Fargo Bank, N.A. even after the were ordered by DOJ in 2011 US Justice Dept
SETTLEMENT AGREEMENT BETWEEN THE UNITED STATES OF AMERICA AND WELLS FARGO &
COMPANY UNDER THE AMERICANS WITH DISABILITIES ACT DJ # 202-11-239

THE UNITED STATES OF AMERICA (DOJ) AND WELLS FARGO & COMPANY came to an Agreement
which Wells Fargo Bank NA failed to be in compliance othentimes UNDER THE AMERICANS WITH
DISABILITIES ACT prohibited much of the violations that this SUIT at Law addresses The US Justice
Dept SETTLEMENT AGREEMENT BETWEEN THE UNITED STATES OF AMERICA AND WELLS
FARGO & COMPANY UNDER THE AMERICANS WITH DISABILITIES ACT DJ # 202-11-239

The Fact is that the last violataion is the 2nd in 9 years.#(3) lines 8 & 9 next paragraph . Therefore the
threshold for filing the RICO ACT IS MEET, since 1:19cv 00631 LG-RHW is as a 2nd Violation of the ADA
in less than10 year time frame.#(2) next paragraph lines 6&7

https://www.ncjrs.gov/App/Publications/abstract.aspx?ID=96390

Racketeer Influenced and Corrupt Organizations Act - (which is) Hardly a Civil Statute (From
RICO - Expanding Uses in Civil Litigation, P 3-59, 1984, Arthur F Mathews, ed. - See NCJ-95991) From
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 4 of 22

NCJRS Absiract:

“There are seven basic elements of a civil RICO action: (1) only 'persons' can sue or be
sued;<https://www.law.cornell.edu/wex/corporations#:~> A corporation is a legal entity created through
the laws of its state of incorporation... The law treats a corporation as a legal "person" that has standing to
sue and be sued, distinct from its stockholders. The legal independence of a corporation prevents
shareholders from being personally liable for corporate debts. (2) the plaintiff must show that the
defendant participated in a ‘pattern of racketeering activity;' (3) the 'pattern' must consist of at least two
acts of racketeering committed within 10 years of each other with at least one act occurring after the
effective date of the statute; (4) the existence of an ‘enterprise’ which is the instrument or the target of
racketeering activity is required; https://www.wellsfargo.com/com/corporate-banking/

https://www.wellsfargo.com/com/corporate-banking/

 

(5) the enterprise must engage in or affect interstate commerce;
https://en.wikipedia.org/wiki/History of Wells Fargo The History of Wells Fargo

1852: Henry Wells and William G. Fargo, the two founders of American Express, formed Wells Fargo &
Company to provide express and banking services to California.

1860: Wells Fargo gained control of Butterfield Overland Mail Company, leading to operation of the

western portion of the Pony Express.

1866: "Grand consolidation" united Wells Fargo, Holladay, and Overland Mail stage lines under the Wells

Fargo name.

1872: Lloyd Tevis, a friend of the Central Pacific "Big Four" and holder of rights to operate an express
service over the Transcontinental Railroad, acquires control of the company.

1905: Wells Fargo separated its banking and express operations; Wells Fargo's bank was merged with

the Nevada National Bank to form the Wells Fargo Nevada National Bank.

1918: As a wartime measure, the US Federal Government nationalized Wells Fargo's express franchise
into a federal agency known as the US Railway Express Agency. The US Federal Government took
control of the express company. The bank began rebuilding but with a focus on commercial markets. After

the war, REA was privatized and continued service until 1975.

1923: Wells Fargo Nevada merged with the Union Trust Company to form the Wells Fargo Bank & Union

Trust Company.
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 5 of 22

1929: Northwest Bancorporation was formed as a banking association.
1954: Wells Fargo & Union Trust shortened its name to Wells Fargo Bank.

1960: Wells Fargo merged with American Trust Company to form the Wells Fargo Bank American Trust
Company.

1962: Wells Fargo American Trust again shortened its name to Wells Fargo Bank.

1968: Wells Fargo converted to a federal banking charter, becoming Wells Fargo Bank, N.A. Wells Fargo
merged with Henry Trione's Sonoma Mortgage in a $10.8 million stock transfer, making Trione the largest
shareholder in Wells Fargo unti! Warren Buffett and Walter Annenberg later surpassed him.[31]

1969: Wells Fargo & Company holding company was formed, with Wells Fargo Bank as its main
subsidiary.

1982: Northwest Bancorporation acquired consumer finance firm Dial Finance which is renamed Norwest
Financial Service the following year.

1983: Northwest Bancorporation was renamed Norwest Corporation.

1983: White Eagle, largest US bank heist to date took place at a Wells Fargo depot in West Hartford,

Connecticut.

1986: Wells Fargo acquired Crocker National Corporation from Midland Bank.

1987: Wells Fargo acquired the personal trust business of Bank of America.

1988: Wells Fargo acquired Barclays Bank of California from Barclays plc.[32]

1995: Wells Fargo became the first major US financial services firm to offer Internet banking.
1996: Wells Fargo acquired First Interstate Bancorp for US$1 1.6 billion.[33]

1998: Wells Fargo Bank was acquired by Norwest Corporation of Minneapolis.[34] (Norwest was the
surviving company; however, it chose to continue business under the more well-known Wells Fargo
name.)

2000: Wells Fargo Bank acquired National Bank of Alaska.[35]

2000: Wells Fargo acquired First Security Corporation. [34]
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 6 of 22

2001: Wells Fargo acquired H.D. Vest Financial Services for US$128 million, but sold it in 2015 for US
$580 million.[36]

2007: Wells Fargo acquired CIT's construction unit.[37]
2007: Wells Fargo acquired Placer Sierra Bank.

2007: Wells Fargo acquired Greater Bay Bancorp, which had US$7.4 billion in assets, in a US$1.5 billion
transaction.[38][39]

2008: Wells Fargo acquired United Bancorporation of Wyoming.[40]
2008: Wells Fargo acquired Century Bancshares of Texas.[41]

2008: Wells Fargo acquired Wachovia Corporation.

2009: Wells Fargo acquired North Coast Surety Insurance Services.[42]
2012: Wells Fargo acquired Merlin Securities.[43][44]

2012: Wells Fargo acquired stake in The Rock Creek Group LP.

2019: CEO Tim Sloan resigns causing stock to jump and leaves General Counsel C. Allen Parker as
Interim CEO. On September 27, Charles Scharf is announced as the firm's new CEO [45]

Notes from: htips://en.wikipedia.org/wiki/History of Wells Fargo

1. For an overview of the early years of the express business in the United States, see Noel
Loomis, Wells Fargo, pp. 1-15. New York: Clarkson N. Potter, Inc., 1965

2. Lucius Beebe and Charles Clegg, The American West: The Pictorial Epic of a Continent, pp. 110,
142

3. Sherman, WT. Memoirs of General W. T. Sherman. Vol. |, California, 1855-1857. 2nd ed. pub.
1885.

4. Hafen, Leroy; David Dary (2004). The Overland Mail, 1849-1969: Promoter of Settlement
Precursor of Railroads. Norman, Oklahoma, United States of America: University of Oklahoma
Press. p. 361. ISBN 0-8061-3600-6. ISBN 9780806136004..

5. Ralph Moody, Stagecoach West, pp. 97-124. New York: Thomas Y. Crowell Company, 1967.
&

10

14

12.

13.

14.

15

16

17.

18.

19

20

Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 7 of 22

"Wells Fargo and Loomis forming armored car company", The New York Times, July 16, 1966

Lawrence E. Davies, “Personality: Young (42) Bank Official", The New York Times, May 29,
1966.

"Stanford Dean Named by Wells Fargo Bank", The New York Times, October 13, 1967.

Lawrence E. Davies, “Stanford Dean New Chairman of California Bank", The New York Times,
January 14, 1968.

. "Ex-Dean of Stanford and Wife Killed in Automobile Wreck", The New York Times, January 20,
1986.

. Garfinkle v. Superior Court, 21 Cal. 3d 268 (1978).

Miller, Wilbur R. The Social History of Crime and Punishment in America: An Encyclopedia,
SAGE Publications, 2012, page 666. Retrieved September 11, 2018.

Robert Magnuson, "Former Bank Aide Admits Role in Embezzlement Plot", Los Angeles Times,
August 11, 1981.

Mathews, Jay “Fields Indicted In Bank Fraud", The Washington Post, July 31, 1981. Retrieved
September 14, 2018.

. Goldstein, Matthew "Richard P. Cooley, Former Wells Fargo C.E.O., Dies at 92°, The New York
Times, September 26, 2016. Retrieved September 14, 2018.

. AP “Los Angeles FBI arrests boxing promoter Smith", The Sunday Register, Shrewsbury, New
Jersey, April 5, 1981, page C1. Retrieved September 14, 2018.

Bosworth, S, et al, Eds.Computer Security Handbook, by Seymour Bosworth, M. E. Kabay,
Editors, John Wiley & Sons, USA, 2002, page 56. Retrieved September 14, 2018.

Lindsey, Robert "WELLS FARGO AIDES GIVE FRAUD DETAILS", The New York Times,
February 26, 1981. Retrieved September 14, 2018.

. Anderson, Dave "Sports of The Times; The Maps Boxing Scandal", February 1, 1981. Retrieved
September 11, 2018.

. William McGeveran, Jr. (senior ed.), The Illustrated Encyclopedia Year Book 1987, Events of
1986, p. 91. New York: Funk & Wagnalls, Inc., 1987. ISBN 0-8343-0073-7
21.

22.

23.

24,

25.

26.

27.

28.

29.

30.

31.

32.

33.

34.

35.

36.

Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 8 of 22

Lawrence M. Fisher (January 16, 1988). "Wells Fargo to Buy Barclays in California". New York
Times.

Price v. Wells Fargo Bank, 213 Cal. App. 3d 465 (1989).

"Wells Fargo's Mobile Banking Scores Pair of Independent Awards". Bloomberg. Bloomberg.
Retrieved 30 September 2014.

Leon L. Bram (ed. dir.), 1996 Funk & Wagnalls New Encyclopedia Yearbook, Events of 1995, p.
101. New York: Funk & Wagnalls Corporation, 1996. ISBN 0-8343-0105-9

Sau! Hansell (January 25, 1996). “Wells Fargo Wins Battle for First Interstate”. New York Times.
Agreement and Plan of Merger, Dated 6/7/98

"Wells Fargo to buy NBA". Juneau Empire. December 22, 1999. Archived from the original on
May 5, 2016. Retrieved April 15, 2016.

“H.D. Vest to be acquired by Internet company Blucora for $580 million". Investment News.
October 15, 2015.

"Placer Sierra Bancshares Agrees to Join Wells Fargo" (Press release). PRNewswire. January 9,
2007.

“Wells Fargo, Greater Bay Bancorp Agree to Merge" (Press release). PRNewswire. May 4, 2007.
Archived from the original on April 25, 2016. Retrieved April 15, 2016.

"Wells Fargo Gobbles Up Greater Bay Bancorp". New York Times. May 7, 2007.
"Wells Fargo to Acquire CIT's Construction Unit" (Press release). PRNewswire. June 21, 2007.

"Wells to acquire United Bancorp of Wyoming". San Francisco Business Times. January 15,
2008.

Chad Eric Watt (August 13, 2008). "Wells Fargo to acquire Century Bank”. Dallas Business

Journal.

"Stumpf Named CEO of Wells Fargo & Company, Kovacevich Remains Chairman” (Press
release). PRNewswire. June 27, 2007.

Eric Dash, “Wells Fargo in a Deal to Buy all of Wachovia", The New York Times, October 3,
37,

38.

39.

40,

41.

42.

43.

44,

45.

46.

47.

48.

49.

50.

51

Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 9 of 22

2008.

“Wells Fargo agrees to buy Wachovia; Citi objects". USA Today. Associated Press. October 4,
2008. Retrieved October 4, 2008.

"Court tilts Wachovia fight toward Wells". October 5, 2008. Retrieved October 5, 2008.
"Court tilts Wachovia fight toward Wells Fargo".[dead link]

"Wells Fargo plans to buy Wachovia; Citi ends talks”. Associated Press. USA Today. October 9,
2008. Retrieved October 11, 2008.

Edward Iwata, “Bank strife likely to spark mergers, asset sales", USA Today, October 13, 2008.

Scott Lanman, "Fed gives blessing to Wells Fargo-Wachovia deal”, Minneapolis Star-Tribune,
October 13, 2008.

“Capital Purchase Program Transaction Report". November 17, 2008.

Landier, Mark; Dash, Eric (October 15, 2008). "Drama Behind a $250 billion Banking Deal”. The
New York Times. Retrieved February 4, 2009.

“News Releases". Wells Fargo. December 18, 2009. Archived from the original on April 6, 2014.
Retrieved December 30, 2012.

Rothacker, Rick (2011-08-04). "Wells Fargo Securities to occupy new uptown space |
CharlotteObserver.com & The Charlotte Observer Newspaper". Charlotteobserver.com. Archived
from the original on 2011-11-05. Retrieved 2012-03-13.

"First Union To Expand Investment Banking Capabilities With Acquisition Of Bowles Hollowell
Conner" (Press release). PRNewswire. March 10, 1998.

Ahmed, Azam (August 15, 2011). “Wells Fargo Brings Citadel's Investment Banking Unit
Aboard". Dealbook (blog). The New York Times. Retrieved April 26, 2017.

Wells Fargo History: Museums

"B.F. Hastings Building". California State Raitroad Museum Foundation. Archived from the
original on 13 February 2015. Retrieved 24 February 2015.

. "Old Town State Historic Park i". San Diego History Center. Retrieved 24 February 2015.
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 10 of 22

52. Wells Fargo History Museums: Alaska

(6) the plaintiff must allege and prove injury to his business or property; see: The Affidavit of Kevin
Eugene Wells Case/Docket No:1:18-cv-304 HSO-JCG and the EXPERT WITNESS' see Afadavit
Included. I'm an EXPERT TRUTH SPEAKER: Kevin Eugene Wells ,Local Guide * Level 6 » 2,266 points
/ https://www.google.com/maps/contrib/11278234388 153671297 1/contribute/@
30.4011916,-88.9767765,17z?hl=en-US

Kevin Eugene Wells: Local Guide - Level 6 Expert: 3,500 of 5,000 points at Level 7.

"Fed. R. Crim. P. 16(a)(1)(G), if requested by the defense, the government must provide a written
summary of any expert testimony the government intends to use at trial. Ata minimum, this summary
must include the witness’s opinions, the bases and reasons for those opinions, and the expert's
qualifications. Third, under Fed. R. Crim. P. 16(a)(1)(E), if requested by the defense, the government
must produce documents and items material to preparing the defense that are in the possession,
custody, or control of the government. This may extend to records documenting the tests performed, the
maintenance and reliability of tools used to perform those tests, and/or the methodologies employed in
those tests."

(7) the plaintiff must demonstrate that his injuries resulted from a pattern of racketeering activity." Proof of
Cause: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4909880/#!po=1.56250 _a list of the violations
and fines can be viewed at:: https://www.corp-research.org/wells-fargo by following the

related; https://violationtracker.goodjobsfirst.org/parent/wells-fargo fraud: $3,000,000,000 conviction in
2020,

 

https://www.govinfo.gov/app/details/USC ODE-201 1-title 12/USCODE-201 1-title12-chap16-sec1833a
More significantly, Section 1833a(c)(2) furtherextends the possibility of FIRREA civil liability to violations
of the following more generally applicable statutes as long as the underlying conduct is shown to

“affect[] a federally insured financial institution”: 12

* False claim upon a United States agency; 13

* False statements to federal offi cials; 14

* Concealment of assets from conservator, receiver,

or liquidating agent; 15
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 11 of 22

¢ Mail fraud; 16 and
¢ Wire fraud. 17

https://www.justice.gov/opa/pr/wells-fargo-agrees-pay-3-billion-resolve-criminal-and-civil-investigations-

sales-practices

“Our settlement with Wells Fargo, and the $3 billion monetary penalty imposed on the bank, go far beyond
‘the cost of doing business.’ They are appropriate given the staggering size, scope and duration of Wells
Fargo’s illicit conduct, which spanned well over a decade,” said U.S. Attorney Andrew Murray for the
Western District of North Carolina. “When a reputable institution like Wells Fargo caves to the pernicious
forces of greed, and puts its own interests ahead of those of the customers it claims to serve, my office
will not sit idle. Today’s announcement should serve as a stark reminder that no institution is too big, too

powertul, or too well-known to be held accountable and face enforcement action for its wrongdoings.”

“This case illustrates a complete failure of leadership at multiple levels within the Bank. Simply put, Wells
Fargo traded its hard-earned reputation for short-term profits, and harmed untold numbers of customers
along the way,” said U.S. Attorney Nick Hanna for the Central District of California. “We are hopeful that
this $3 billion penalty, along with the personnel and structural changes at the Bank, will ensure that such

conduct will not reoccur.”
"CEO Tim Sloan introduces the Wells Fargo Vision, Values & Goals:"

Our enduring vision of helping customers succeed financially, which unites us as One Wells Fargo. Our
five values, which articulate what's most important to us: What's right for customers (?), people as a
competitive advantage, ethics(?), diversity(?) and inclusion(?), and leadership.Nov 16, 2017

"https://stories.wf.com/ceo-tim-sloan-introduces-vision-values-goals-wells-fargo/"
Violation Tracker Parent Company Summary Parent Company Name: Wells Fargo
Ownership Structure: publicly traded (ticker symbol WFC) Headquartered in: California
Major Industry: financial services Specific Industry: banking

Penalty total since 2000: $21,139,073,231 Number of records: 172

Top 5 Offense Groups (Groups Defined) Penalty Total Number of Records

financial offenses $15,614,893,686 94 ,competition-related offenses $3,148,000,000 3
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 12 of 22

government-contracting-related offenses $1,204 ,046,786 2
consumer-protection-related offenses $704,239,791 21
employment-related offenses $467,370,968 48

Top 5 Primary Offense Types Penalty Total Number of Records
mortgage abuses $5,625,783,671 7 banking violation $3,700,832,386 15
toxic securities abuses $3,637,750,0007 fraud $3,000,000,000 1

investor protection violation $2,404,990,130 51

Notes:

https://www.justice.gov/opa/pr/justice-department-reaches-americans-disabilities-act-settlement-wells-
fargo & a conviction in US District Court /Southern District of Mississippi / Southern Division in Civil
Action: 1:18cv304 HSO JCG where Wells Fargo Bank NA came to an agreement and settled with plaintiff
for an irresistible sum, &

https://financialservices.house.gov/uploadedfiles/wells fargo staff report final mm.pdf

 

Preponderance of the Evidence
First of all: Penalty totals since 2000: $21,139,073,231  & Number ofrecords: 172

Secondly, the plaintiff has fully satisfied the burden of persuasion (with 2 convictions in a 10 year period),
which is clearly stated in the RICO ACT stipulations, as being the threshold burden to meet and satisfy.
This burden determines which standard of proof the plaintiff must follow in presenting evidence to the
judge or jury. A standard of proof determines the amount of evidence the plaintiff or defendant needs to
provide in order for the jury to reach a particular determination. In most civil cases, the burden of
persuasion that applies is called “a preponderance of the evidence.” This standard requires the jury to
return a judgment in favor of the plaintiff if the plaintiff is able to show that a particular fact or event was
more likely than not to have occurred. Some scholars define the preponderance of the evidence standard
as requiring a finding that at least 51 percent of the evidence favors the plaintiffs outcome. | believe and
trust that | have done that also, https://www.ada.gov/wells fargo/wf fact sheet.htm (Justice Department
Reaches Americans with Disabilities Act Settlement with Wells Fargo Bank NA: "Finally, the agreement
required Wells Fargo Bank, N.A. to take the following steps to improve access for customers with
disabilities.. 1.)Remove physical barriers to access, as required, at its retail stores across the nation and

remedy all other instances of discrimination under Title III of the ADA that are identified during the claims
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 13 of 22

process."

 

Four elements are required to establish a prima facie case of negligence: from (C) Below is the existence
of a legal duty that the defendant owed to the plaintiff.(go to this link for the Judgement against Wells
Fargo Bank, N.A. in favor of DOJ under the ADA): Httos://Www.Nad.Org/2011/06/07/Wells-Fargo-Bank-
Settles-With-The-Us-Dept-Of-Justice-For-Denying-Relay-Calls/ Settlement Agreement Between The
United States And Wells Fargo & Company. The US Department Of Justice Has Already Ordered in 2011,
Wells Fargo Bank, NA To Remove Barriers To Handicapped Individuals But They Did Not Do As The
Court Ordered: Hitps:/\Www.Ada.Gov/Wells fargo/Wells fargo settle.Htm & I'm Certain They Must
Have Some Affirmative Defense For Not Complying With The Order of The US District Court as seen in:
Https://Www.Ada.Gov/Wells fargo/Wf fact sheet.Htm & defendant's breach of that duty and refusal to
comply after US Department of Justice Reaches Americans with Disabilities Act Settlement with Wells
Fargo Bank NA: "Finally, the agreement requires Wells Fargo Bank, NA to take the following steps to
improve access for customers with disabilities.. 1.)Remove physical barriers to access, as required, at its
retail stores across the nation and remedy all other instances of discrimination under Title Ill of the ADA

that are identified during the claims process."

NOW, To this very day, they have not , and they seemingly will not comply with the Courts' Order at

their retail outlet at 375 Courthouse Rd., Gulfport, MS

& the present Plaintiffs sufferance of an life threatening injury: In accordance with the Affidavit | filed in
the matter of Wells vs Wells Fargo Bank,N.A.( Mississippi Southern Division in Civil Action: 1:18cv304
HSO JCG) , | was tripped while attempting to access their property and as a result of the blunt-force
trauma "Belly-busting" flat out fall onto the asphalt on April 27th, | got Pancreatitis. This is a life

threatening condition.

Further Proof of Actual Cause: httos://www.ncbi.nlm.nih.gov/pmc/articles/PMC4909880/#!po=1.56250 &
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 14 of 22

https://www.medscape.com/answers/181364-14297/what-is-the-global-incidence-of-acute-pancreatitis

 

[11] Worldwide, the incidence of acute pancreatitis ranges between 5 and 80 per 100,000 population, with

 

the highest incidence recorded in the United States and Finland. [13] In Luneburg, Germany, the
incidence is 17.5 cases per 100,000 people. In Finland, the incidence is 73.4 cases per 100,000 people.
Similar incidence rates have been reported in Australia. The incidence of disease outside North America,

Europe, and Australia is less well known.

The Population of the US in 2019 was 328.2 million (2019) / 100,000 = 3,282 x 80 = 262,560 x 1% =
2,625.6 people have Chronic or Acute Pancreatitis resulting from a fall or object(s) falling to damage the
person internally. The reason the numbers are higher in US is that we have better access to the

healthcare needed to stay alive longer. Creon!

Pancreatic Injury Caused By A Fall From Height: Transection at the Tail

Isolated pancreatic injury due to the blunt abdominal trauma is rare and accounts for less than (avg. of
less than) 1% of all trauma admissions.[1] Most pancreatic injuries occur in young men.1, 2 Pancreatic
injuries often accompany rapid decelerating injury and result from a direct epigastric blow that
compresses the organ against the vertebral column.2, 3 Blunt trauma to the pancreas may be clinically
difficult to diagnose and the injuries may not be recognized during initial evaluation or even surgery.
Unfortunately, the rate of pancreatic complications was higher in the blunt trauma patients with a delayed
diagnosis when compared with those patients diagnosed within 24 hours.[4] We present a case with an
atypical location of pancreatic injury a fall from heigth and late presentation. In addition, we review the
importance of ordering contrast enhanced computerized tomography (CECT) for patients with persistent
nonspecific symptoms following abdominal trauma. & Proof that defendant's breach caused the

injury (typically defined through proximate cause) The Alleged Violation Was The Proximate “And Here”
Even the Actual Cause: In This Instance Of There Not Being An Actual Handicap Pedestrian Access Or
Passage Installed but Rather; Simply A Dirt And Grass Pathway That Years Of Foot Traffic Has Beat

Down, (pictures and trip hazard provided,) To The Property, Over The South Property Line, Owned By
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 15 of 22

Wells Fargo Bank At 375 Courthouse Rd., Gulfport, MS, Is Now And Was Then In Violation Of The
American With Disabilities Act & I’m A Disabled American On Disability And Drawing SSD1 Payments

Since 2003

Clear and Convincing Evidence:

In some US District Court civil cases, the burden of proof is elevated to a higher standard called “clear
and convincing evidence,” This burden of proof requires the plaintiff to prove that a particular fact is
substantially more likely than not to be true. Some courts have described this standard as requiring the
plaintiff to prove that there is a high probability that a particular fact is true. This standard sets a higher
threshold than the preponderance of the evidence standard, but it does not quite rise to the widely

recognized standard used in criminal cases, known as “beyond a reasonable doubt.”
Substantial Evidence

In administrative law proceedings, the standard of proof that most commonly applies is the substantial
evidence standard. This standard requires the plaintiff or moving party to provide enough evidence that a

reasonable mind could accept as adequate to support a particular conclusion.
Evidentiary Standards in Criminal Cases
Beyond a Reasonable Doubt

The “beyond a reasonable doubt” standard is the highest standard of proof that may be imposed upon a
party at trial, and it is usually the standard used in criminal cases. This standard requires the prosecution
to show that the only logical explanation that can be derived from the facts is that the defendant
committed the alleged crime(s), and that no other logical explanation can be inferred or deduced from the
evidence. The United States Supreme Court in Victor v. Nebraska, 511 U.S. 1 (1994), described this
standard as “such doubt as would give rise to a grave uncertainty, raised in your mind by reasons of the
unsatisfactory character of the evidence or lack thereof... . What is required is not an absolute or
mathematical certainty, but a moral certainty.”see:

httos://www.ncbi.nim.nih.gov/pmc/articles/PMC4909880/#!po=1.56250 &

 

https://www.medscape.com/answers/181364-14297/what-is-the-global-incidence-of-acute-

pancreatitis .7% to 1.1 % of pancreatitis resullting injuries are by blunt force trauma are recorded in
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 16 of 22

USA per 100,000 population. The Population of the US in 2019 was 328.2 million in 2019 / 100,000 =
3,282 x 80% = 262,560 x 1% = 2,625.6 people have Chronic or Acute Pancreatitis resulting from a fall or
object(s) falling to damage the person internally. The reason the numbers are higher in US is we have

better access to the Doctors & healthcare needed to stay alive longer. Creon !

Isolated pancreatic injury due to the blunt abdominal trauma is rare and accounts for less than 1% of all
trauma admissions.[1] Most pancreatic injuries occur in young men.1, 2 Pancreatic injuries often
accompany rapid decelerating injury and result from a direct epigastric blow that compresses the organ
against the vertebral column.2, 3 Blunt trauma to the pancreas may be clinically difficult to diagnose and
the injuries may not be recognized during initial evaluation or even surgery. Unfortunately, the rate of
pancreatic complications was higher in the blunt trauma patients with a delayed diagnosis when
compared with those patients diagnosed within 24 hours.[4] We present a case with an atypical location of
pancreatic injury a fall from heigth and late presentation. In addition, we review the importance of ordering
contrast enhanced computerized tomography (CECT) for patients with persistent nonspecific symptoms

following abdominal trauma.

As for me and in accordance with my personal experience (as stated by my adadavit) It is an absolute
certainty that Wells Fargo Bank NA has committed 2 recorded violations of the ADA in less than 10

years. (C) & . Provisions Of The RICO Act:

(1) That Defendant (2) Through Commission Of Two Of The Enumerated Predicate Acts, (3) Which
Constitute A “Pattern” Of (4) “Racketeering Activity,” (5) Directly Or Indirectly Participates In The Conduct
Of (6) An “Enterprise,” (7) The Activities Of Which Affect Interstate Or Foreign Commerce, And That (8)

Plaintiff Was Injured In His Business Or Property By Reason Of Such Conduct.

Probable Cause

In the criminal law context, there are a few additional standards that apply in specific circumstances.
Wells Fargo Bank NA has a history of continueous violations of well understood laws like the ADA, easily
understood by all other businesses by failing to comply with the law until forced to do so. Hence, I'll
comply with the well-known standard as the probable cause standard. This standard focuses on
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 17 of 22

balancing effective law enforcement practices against the Fourth Amendment guarantee against
unreasonable invasions into citizens’ privacy. In Illinois v. Gates, 462 U.S. 213 (1983), the Supreme Court
outlined the totality of the circumstances test that applies to determining whether a police officer had
probable cause to conduct a search and seizure, and for magistrate judges to use when issuing warrants.
The standard requires police officers and judges “to make a practical, common-sense decision whether,
given all the circumstances set forth in the affidavit before him, including the ‘veracity’ and ‘basis of
knowledge’ of persons supplying hearsay information, there is a fair probability that contraband evidence
of a crime will be found in a particular place.”

PURPOSE

(1) To Provide A Clear And Comprehensive National Mandate For The Elimination Of

Discrimination Against Individuals With Disabilities; (2) To Provide Clear, Strong, Consistent, Enforceable
Standards Addressing Discrimination Against Individuals With Disabilities; (3) To Ensure That The
Federal Government Plays A Central Role In Enforcing The Standards Established In This Chapter On
Behaif Of individuals With Disabilities; And (4) To Invoke The Sweep Of Congressional Authority,
Including The Power To Enforce The Fourteenth Amendment And To Regulate Commerce, In Order To
Address The Major Areas Of Discrimination Faced Day-To-Day By People With Disabilities.

42U.S.C.§ 12101 Pub. L. 101-336, §2, July 26, 1990, 104 Stat. 328; Pub. L. 110-325, §3, Sept. 25,
2008, 122 Stat. 3554.

Reasonable Belief and Reasonable Suspicion

Other standards used to evaluate evidence in the criminal context include reasonable belief and
reasonable suspicion. Again; Wells Fargo Bank NA has a history of continueous violations of well
understood laws like the ADA, easily understocd by all other businesses by failing to comply with the law
until forced to do so. Any police actions that are subject to these standards of proof must be based on
grounds that are reasonable in light of the circumstances. Stated differently, a reasonable suspicion
occurs when a police officer “observe[s] unusual conduct which lead him reasonably to conclude in light of

his experience that criminal activity may be afoot and that the persons with whom he is dealing with may
be armed and dangerous .. . .” Terry v. Ohio, 392 U.S. 1 (1968).

Credible Evidence

Another common standard of proof used in some criminal law proceedings is the credible evidence
standard. Credible evidence is evidence that is not necessarily true but that is worthy of belief and worthy
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 18 of 22

of the jury’s consideration. Some have defined this standard as requiring the jury to conclude that the
evidence is natural, reasonable, and probable in order for it to be credible.

VENUE and JURISDICTION: hitos://ccrjustice.org/nome/press-center/press-releases/ccr-submits-

amicus-brief-supreme-court-affirming-alien-tort-statute as https://ccrjustice.org/ &

 

Mission :hitps://www.ice.gov/human-rights-violators-war-crimes-unit

 

1. To prevent the admission of foreign war crimes suspects, persecutors and human rights abusers into

the United States.

2. Toidentify and prosecute individuals who have been involved and/or responsible for the commission

of human rights abuses across the globe.

3. Toremove, whenever possible, those offenders who are located in the United States.

4. To oversee the development of programs in response to the former President's Presidential Study

Directive-10, the prevention of mass atrocities.

JURISDICTION is the authority given by law to a court to try cases and rule on legal matters within a
particular geographic area and/or over certain types of legal cases. It is vital to determine before a lawsuit
is filed which court has jurisdiction. All of the ways of appling jurisdiction: (1) exclusive federal jurisdiction;
(2) concurrent federal jurisdic- tion; (3) partial federal jurisdiction; and (4) proprietary jurisdiction.
Depending on your installation, more than one type of jurisdiction may apply. The JURISDICTION should

remain in Harrison County.

This Venue Location Is Proper In This Court Pursuant To 28 U.S.C. § 1391(B)(2) Because The Events
Giving Rise To This Action Took Place In Harrison County MS, Gulfport, MS, as the previous Judges arfe
well aware, And Continue To Take Place In Gulfport, Mississippi, at their location on 375 Courthouse Rd.,
and since I'm continueously challenged by the constant symptoms of Pancreatitis and continueoulys
challenged by symptoms of looose, runny bowel movements, & constant weight loss, | need to stay in

house with all that is currently going-on and to reply to these needs of this matter(s) at hand since given
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 19 of 22

that | can do nothing about relieving societys' demands to stay Home and ride it out.

footnotes and only some references

 

 

In accordance with 18 U.S. Code § 1964.Civil remedies: compensatory damages, damages, liability,
punitive damages:

Assignment of Damages
The Plaintiff is asking for all Compensatory damages; including: Consequential,
Incidental, Liquidated, Nominal, Punitive in the ammount of $10,000,000 US Dollars
The Court may assign values to all damages in whatever cateogory is most appropriate to the Court.
To include the following:

Ambulance services, Inpatient and outpatient medical treatments, Physical therapy and rehabilitation,
Medication(s), Increased living expenses, Transportation to appointments

, in-home care, Property replacemeni(s),Lost income or business

Beyond these tangible expenses, dozens of costs could qualify for the remaining categories, especially
consequential and incidental damages. Some examples are:

Mental anguish, Long-term disability, Chronic pain, Reduced quality of life, Lost future income,
Disfigurement, Loss of professional reputation, Pain and suffering, Legal expenses

Please Fast Tract the Appeals Process through the following
structure; http://adacourse.org/courtconcepts/structure.html

 

CONCLUSION::: WHAT CAN BE DONE ?

https://financialservices.house.gov/uploadedfiles/wells fargo staff_report final mm.pdf

THE REAL WELLS FARGO: BOARD & MANAGEMENT FAILURES, CONSUMER ABUSES, AND
INEFFECTIVE REGULATORY OVERSIGHT REPORT PREPARED BY THE MAJORITY STAFF OF THE

COMMITTEE ON FINANCIAL SERVICES, by U.S. HOUSE OF REPRESENTATIVES

"In Conclusion, PAGE # 73 (from the above title and reference) by House of Representatives

While much ink has been spilled about Wells Fargo’s unprecedented opening of

millions of fraudulent accounts, little has been written about the Bank’s progress towards ameliorating its
Case 1:20-cv-00291-HSO-JCG Document 1 Filed 09/09/20 Page 20 of 22

underlying compliance deficiencies, remediating harmed consumers, and, 362 House Financial Services
Committee, Committee Finds Megabanks Coming up Short in Closingand the Penalty total since 2000:

$21,139,073,231 & Number of records: 172

 

the CEO-to-Worker Pay Gap (Aug. 27, 2019), available at

https://financialservices.house.gov/news/documentsingle.aspx?DocumentID=404228. 363 See Majority
Staff, House Committee on Financial Services, Hearing Memorandum for Holding

Megabanks Accountable: A Review of Global Systemically Important Banks 10 Years After the
Financial Crisis at 4 (April 10, 2019), available at

httos://financialservices.house.gov/uploadedfiles/hhrg-116-ba00-20190410-sd003 - memo.pdf. 364 One
proposal to create a compensation deferment fund is H.R. 3885, the Wall Street Banker

Accountability for Misconduct Act, sponsored by Rep. Tulsi Gabbard (D-H), available at

https://www.congress.gov/1 16/bills/nr3885/BILLS-116hr3885ih.pdf. 365 See §956 of Dodd-Frank Act. 366
See Kalmanovitz Initiative for Labor and the Working Poor Georgetown University, Financial

Exploitation, Bank Workers’ Rights, and the Prevention of the Next Crisis: The Case for a Bank

Workers’ Bill of Rights (Feb. 19, 2020), available at http://Iwp.georgetown.edu/wpcontent/uploads/The-
Case-for-a-Bank-Workers-Bill-of-Rights. pdf.

PAGE # 74

"ensuring that the Company and Bank(s) have systems and a culture in place to ensure such
harms never happen again.

The Committee staff's investigation uncovered that the Bank continues to struggle to
implement effective risk management and remediation programs when compliance
breakdowns occur, that Wells Fargo’s board and management repeatedly have failed to
demonstrate that the Bank can establish a compliance management infrastructure capable

of preventing consumer abuses, and that Wells Fargo’s leadership has been unable to change
the Bank’s culture. Committee staffs review of internal documents reveals that too often the Bank
focused on profits and exiting the regulators’ consent orders rather than on fixing the Bank's
long-standing compliance management weaknesses. Rather than developing adequate plans

in response to the 2018 Federal Reserve Consent Order, Wells Fargo’s board and senior
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 21 of 22

management concentrated their efforts on lifting the asset cap. The board and senior management also
resisted the regulators’ admonishment to hold executives accountable for the Bank’s poor performance in

terms of resolving outstanding regulatory issues.

Compounding the Bank's missteps, the regulators did not exercise their full authority to compel Wells

Fargo’s timely compliance with the requirements of the consent orders and other supervisory actions.

Committee staff's investigation also found that Wells Fargo’s inadequate controls

have resulted in ongoing consumer abuses potentially affecting millions of customers.
Moreover, the regulators have repeatedly criticized the Bank’s processes for remediating
harmed consumers.

The 2008 financial crisis exposed how the inability of some of the largest banks to

manage their financial risk effectively could destabilize the economy and cause untold harm

to millions of consumers. Committee staff's investigation has exposed how an institution the
size of Wells Fargo can pose a risk to the financial well-being of millions of consumers because
of its lack of an adequate compliance management infrastructure and inability to hold itself

accountable.

 

From: Kevin Eugene Wells

242 McDonnell Ave, Apt # C57

Biloxi, Mississippi 39531

Email: 77kevinwells77@Gmail.Com & (Somewhat-Smart) Phone: (228) 263-5001

 
Case 1:20-cv-00291-HSO-JCG Document1 Filed 09/09/20 Page 22 of 22

From: Kevin Eugene Wells

242 McDonnell Ave, Apt # C57

Biloxi, Mississippi 39531

Email: & (Somewhat-Smart) Phone: (228) 263-5001

 

CERTIFICATE OF SERVICE

|, Kevin Eugene Wells do hereby certify that | this day havefiled the foregoing with the
CLERK of Court, and have sent a copy of such filing by regular mail to the following:

Wells Fargo Bank, N.A.

dba: Corporation Services Company
7716 Old Canton Rd., Suite C
Madison, MS 39110

This the _/ _~ day of —% 2020

By: Keown 2, up phy
